Citation Nr: 0711553	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of scarlet fever, to include tremors 
of the right hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to May 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which declined to reopen the 
veteran's claim for service connection for scarlet fever, to 
include right hand tremors.   

The veteran indicated a desire for a personal hearing.  The 
RO scheduled a hearing for January 4, 2005, but the veteran 
failed to appear.  The appellant has neither given good cause 
for failure to appear nor asked that the hearing be 
rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).

In an informal hearing presentation, the veteran's 
representative asserted that an October 2004 rating decision 
was limited to a claim for entitlement to service connection 
for uticaria, whereas the veteran's claim should have been 
characterized more generally and developed as a claim for a 
skin disorder.  The matter is referred to the RO for 
disposition as appropriate.  


FINDINGS OF FACT

1.  Service connection for residuals of scarlet fever, to 
include tremors of the right hand inter alia was previously 
denied by a March 1996 decision by the Board; there was no 
appeal, and that decision is final.

2.  Evidence received since the March 1996 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence was not received to reopen the 
claim of entitlement to service connection for residuals of 
scarlet fever, to include tremors of the right hand.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2003. (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

As noted above, by decision of March 1996, the Board denied 
entitlement to service connection for residuals of scarlet 
fever to include tremors.  Unless the Chairman of the Board 
orders reconsideration, all Board decisions are final on the 
date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 20.1100(a) (2006).  The law provides that the prior 
Board decision cannot be modified unless evidence submitted 
in support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 2002).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence of record at the time of the March 1996 
determination consisted of the veteran's service medical 
records which included, inter alia, a January 1993 hospital 
discharge report that reported a discharge diagnosis of 
scarlet fever.  However, subsequent medical evaluation 
questioned that diagnosis as documented in other service 
medical records, and suggested urticaria, a skin disorder, as 
the proper diagnosis.  There was no evidence that the veteran 
had tremors at the time the claim was adjudicated by the 
Board or that there were any scarlet fever residuals.  

The evidence submitted by the veteran in order to reopen her 
claim includes a duplicate copy of the above mentioned 
January 1993 hospital discharge report.  Other evidence 
includes a treatment record dated April 9, 1996, documenting 
the veteran's reported history of hand tremor since January 
1993 along with a then current diagnosis of right hand 
tremor.  Also included in the claims file is correspondence 
dated April 30, 1996 from a private physician, reporting 
inter alia that the veteran displayed no tremors.  In 
addition, substantial treatment records, pertaining primarily 
to oncology treatment, have also been associated with the 
file; they reflect multiple entries from August 2003 to 
October 2003 and specifically record the absence of any 
tremors, by current history and/or clinical findings.

In order to reopen the claim, the veteran must submit new 
evidence.  This evidence must relate to an unestablished fact 
necessary to substantiate her claim.  In this case, the new 
evidence must show and evidence that scarlet fever was 
treated in service and the fever resulted in tremors of the 
right hand.  No medical evidence has been received suggesting 
that the veteran was treated for scarlet fever in service or 
that she manifests any current residuals from scarlet fever.  
The veteran asserts that her claimed hand tremors are 
residuals.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the veteran's statements do not serve her 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

Competent evidence does not demonstrate the current presence 
of hand tremors or residuals of scarlet fever.  Evidence 
received since the March 1996 Board decision does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of scarlet fever, to include right hand tremors, 
the appeal is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


